t c memo united_states tax_court seminole nursing home inc petitioner v commissioner of internal revenue respondent docket no 24577-14l filed date david j looby for petitioner ann louise darnold for respondent memorandum opinion paris judge in this collection_due_process cdp case petitioner seeks review pursuant to sec_6330 of the determination by the internal 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure revenue service irs or respondent to uphold a notice_of_intent_to_levy as set forth in a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination dated date for petitioner’s taxable_period ending date petitioner and respondent have each filed a motion for summary_judgment under rule the issue for decision is whether irs settlement officer alcorte so alcorte abused her discretion in rejecting petitioner’s proposed installment_agreement and sustaining the proposed collection action for the reasons explained infra the court will deny petitioner’s motion for summary_judgment grant in part respondent’s motion for summary_judgment and remand the remainder of this case to the irs appeals_office for the limited purpose of reconsidering the balancing test under sec_6330 background the following facts are based on the parties’ pleadings and motion papers including the attached exhibits and affidavits see rule b petitioner 2each party requests that certain of the other’s affidavits and exhibits be stricken from the record because they were not part of the original administrative record although there exists conflicting authority as to whether the court’s review in cdp cases is limited to the administrative record neither the u s court_of_appeals for the tenth circuit nor the u s court_of_appeals for the d c circuit has specifically ruled on the issue the court denies both requests operates a nursing home facility in a rural community of fewer than big_number residents its principal_place_of_business was in oklahoma at the time the petition was filed the case at issue relates to petitioner’s outstanding tax_liability from form_941 employer’s quarterly federal tax_return for the period ending date for that period petitioner timely filed its form_941 but failed to pay its reported tax_liability of dollar_figure for that quarter on date respondent assessed the tax reported and began collection efforts on date respondent issued to petitioner a letter final notice--notice of intent to levy and notice of your right to a hearing in response petitioner timely submitted a form request for a collection_due_process or equivalent_hearing cdp hearing request seeking to enter into a dollar_figure-per-month installment_agreement for its unpaid employment_tax liability the cdp hearing request stated that if respondent were permitted to levy petitioner’s difficulty with medicare and medicaid collections would render it unable to pay either its employment_tax balance or its current taxes petitioner’s cdp hearing request however did not dispute the underlying employment_tax liability petitioner checked the collection alternative boxes for installment_agreement and i cannot pay balance respondent mailed petitioner a letter dated date acknowledging receipt of petitioner’s cdp hearing request and so alcorte subsequently mailed petitioner a letter scheduling a cdp hearing for date so alcorte’s letter advised petitioner that it did not qualify for consideration of an installment_agreement because it was not in compliance with its employment_tax deposit requirements for the taxable_period ending date the letter further advised petitioner that to qualify for a collection alternative it had to provide to so alcorte the following items no later than date a completed form 433-b collection information statement for businesses and evidence that it had made the required federal employment_tax deposits for the current taxable_period so alcorte informed petitioner that respondent could not consider collection alternatives without the information requested petitioner did not submit the requested form 433-b until date one day before the scheduled cdp hearing asserting that the proposed levy would result in economic hardship and therefore this situation mandate s the release of the proposed levy the form 433-b was signed by petitioner’s president sam jewell and listed among petitioner’s assets accounts_receivable from private pay medicaid oklahoma medicare and insurance copay--with a combined balance of dollar_figure for the period april through june the form 433-b also listed petitioner’s monthly income of dollar_figure and monthly expenses of dollar_figure however so alcorte’s notes indicated that petitioner’s monthly expenses were dollar_figure resulting in a net negative monthly income this appears to be her mathematical error in reading the numbers on the form 433-b the actual monthly expenses total dollar_figure for a net monthly income of dollar_figure in preparation for the cdp hearing so alcorte noted in her case activity report that petitioner did not appear to qualify for an installment_agreement because its assets were sufficient to pay the outstanding liability in full she also noted that petitioner offered no explanation regarding how it would make its proposed monthly installment_agreement payments of dollar_figure while she mistakenly believed its net monthly income was negative on date the parties held the scheduled cdp hearing petitioner’s representative did not contest petitioner’s underlying tax_liability but instead reiterated that it would suffer economic hardship if the proposed collection action were sustained so alcorte explained that she would not consider petitioner’s economic hardship argument because the economic hardship 3the record reflects that dollar_figure of petitioner’s total accounts_receivable was owed by the federal and state government agencies referenced above exception under sec_6343 is not available to corporations she noted that because petitioner’s accounts_receivable were sufficient to pay its outstanding liability in full petitioner was not in compliance with its federal employment_tax deposit obligations and the economic hardship exception was unavailable to corporations she would be sustaining the proposed collection action and closing the case so alcorte verified that the assessment was properly made and that all other requirements of applicable law and administrative procedure had been met she thereupon closed the case and on date issued to petitioner a notice_of_determination sustaining the notice_of_intent_to_levy with respect to the form_941 tax period ending date discussion i summary_judgment and standard of review the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir if a moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d upon due consideration of the parties’ motions supporting declarations and responses thereto the court concludes that there are no material facts in dispute and that judgment may be rendered as a matter of law where the validity of the underlying tax_liability is properly at issue in a collection case the court will review the matter on a de novo basis 114_tc_604 where as here there is no dispute concerning the underlying tax_liability the court reviews the commissioner’s administrative determination to proceed with collection for abuse_of_discretion id abuse_of_discretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir 4regardless of whether petitioner could have contested its underlying liability at the cdp hearing this court may consider a challenge to such a liability only if the taxpayer properly raised it before the so 129_tc_107 and again in its petition to this court see rule b any issue not raised in the assignments of error shall be deemed to be conceded petitioner did not raise this issue with so alcorte or in its petition the court accordingly deems it conceded ii collection_due_process in deciding whether the so abused her discretion in sustaining the proposed collection action the court considers whether she properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioner raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioner that any collection action be no more intrusive than necessary see sec_6330 review of the record reveals that so alcorte conducted a review of petitioner’s account determined that the taxes had been properly assessed and verified that other requirements of applicable law and administrative procedure were followed petitioner’s primary contention is that sec_301_6343-1 proced admin regs defining economic hardship only with respect to individual taxpayers is invalid and that so alcorte abused her discretion in failing to consider its request for relief under the economic hardship provision of sec_6343 this contention is incorrect this court recently released its opinion in lindsay manor nursing home inc v commissioner lindsay manor i t c __ date finding that sec_301_6343-1 proced admin regs is valid and that the economic hardship relief provided by sec_6343 is available only to individual taxpayers and in a companion memorandum opinion lindsay manor nursing home inc v commissioner tcmemo_2017_50 the court concluded that the so did not abuse her discretion in failing to consider a request for economic hardship relief made by a corporate taxpayer so alcorte did not abuse her discretion in declining this request either petitioner argues alternatively that so alcorte abused her discretion in rejecting its installment_agreement request and in failing to adequately consider its economic hardship in the balancing analysis required by sec_6330 finally petitioner suggests that so alcorte was not impartial as required by sec_6330 a petitioner’s installment_agreement request in its discretion the irs may enter into an installment_agreement if it determines that doing so will facilitate full or partial collection of a tax_liability 5in lindsay manor i this court found that sec_301_6343-1 proced admin regs is valid accordingly the economic hardship exception is available only to individuals to the extent that petitioner’s other arguments attempt to rehash this issue they are summarily disregarded the court will however address petitioner’s economic position with respect to so alcorte’s sec_6330 balancing analysis see sec_6159 the irs also has discretion to reject a proposed installment_agreement subject_to certain restrictions not applicable here see 140_tc_173 sec_301_6159-1 c i proced admin regs consequently in reviewing this determination the court does not substitute its judgment for that of appeals and decide whether in its opinion petitioner’s installment_agreement should have been accepted see 112_tc_19 keller v commissioner tcmemo_2006_166 aff’d in part 568_f3d_710 9th cir instead the court reviews this determination for abuse_of_discretion petitioner argues that it was an abuse_of_discretion for so alcorte to reject its proposed installment_agreement although the record demonstrates that so alcorte’s rejection of petitioner’s installment_agreement was proper for either of her two reasons-- the value of petitioner’s assets exceeded the underlying liability and petitioner was not in compliance with its federal employment_tax deposit obligations6--her review of the form 433-b reflects a substantial 6the court finds disingenuous petitioner’s argument that so alcorte’s notes in her case activity report constituted a predetermination the notes indicate so alcorte’s preparation for petitioner’s cdp hearing and reflect a thorough review of the late-submitted form 433-b and its attachments this is not an abuse_of_discretion mathematical error indicating monthly expenses of dollar_figure versus the listed amounts which actually total dollar_figure petitioner’s assets so alcorte rejected petitioner’s proposed installment_agreement after determining that it could fully or partially satisfy its tax liability--dollar_figure--by liquidating or borrowing against its assets--dollar_figure in accounts_receivable alone see internal_revenue_manual irm pt and date taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets see also boulware v commissioner tcmemo_2014_80 finding that the so’s reliance on this irm provision was not an abuse_of_discretion aff’d 816_f3d_133 d c cir and other than its argument for economic hardship relief petitioner does not suggest that any exception to the general_rule applies the record does not reflect an abuse_of_discretion by so alcorte in rejecting this offer compliance with federal tax obligations in rejecting petitioner’s proposed installment_agreement so alcorte also noted that petitioner was not in compliance with its current federal employment_tax deposit obligations established irs policy requires taxpayers to be in compliance with current filing and estimated_tax payment requirements to be eligible for collection alternatives see 141_tc_248 generally current compliance with tax laws is a prerequisite to being eligible for collection alternatives see 126_tc_237 rev’d on other grounds 514_f3d_1119 10th cir and despite petitioner’s contention so alcorte was well within her discretion to require compliance with current tax obligations see 129_tc_107 cf 461_f3d_610 5th cir finding no abuse_of_discretion when settlement officer rejected collection alternative because taxpayer was not in compliance with its tax payment obligations reed v commissioner t c pincite same petitioner argues that so alcorte abused her discretion because--even though it was not in compliance--she failed to consider that its inability to remain current with its federal tax deposits was a result of its nonreceipt of medicare and medicaid funding from the federal and state governments to support its argument petitioner cites 136_tc_178 in alessio azzari inc a lender stopped lending money to the taxpayer after the commissioner’s settlement officer erroneously determined that the commissioner did not need to subordinate his lien on the taxpayer’s accounts to the lender’s lien on the same accounts id pincite as a result the taxpayer was unable to stay current with its employment_tax deposits after being in compliance for six consecutive quarters id pincite the commissioner denied the taxpayer’s installment_agreement request because the taxpayer was no longer in compliance id pincite the court held that it was an abuse_of_discretion for the commissioner to deny the taxpayer’s request for an installment_agreement on the basis of the taxpayer’s failure to stay current on its tax deposits because the so’s erroneous interpretation of law led to the lender’s decision to stop lending money to the taxpayer which led to the taxpayer’s not being in compliance id pincite unlike the taxpayer in alessio azzari inc petitioner was indisputably not in compliance when it requested an installment_agreement and because sec_301_6343-1 proced admin regs is valid so alcorte’s interpretation was not erroneous see lindsay manor i so alcorte did not abuse her discretion in rejecting petitioner’s installment_agreement request on the grounds that petitioner was not in compliance although so alcorte made a substantial mathematical error in determining petitioner’s available net_income the court finds that with respect to her decision to reject petitioner’s installment_agreement request her error was harmless because that request could have been properly rejected for either of the two reasons discussed had so alcorte properly noted petitioner’s excess monthly income of dollar_figure she could have properly rejected its proposed monthly installment payments of only dollar_figure see boulware v commissioner tcmemo_2014_80 finding no abuse_of_discretion in rejecting proposed installment_agreement when taxpayer’s ability to pay was twice the amount of the proposed payments aff’d 816_f3d_133 d c cir b so alcorte’s balancing analysis petitioner next argues that so alcorte either did not conduct the required statutory balancing test or did not explain her reason for concluding that its requirements were met petitioner suggests that it proposed a viable collection alternative that it could afford to pay on a monthly basis while staying current on its federal_tax_deposit payments that was less intrusive than enforced levy action it is well established that rejecting a collection alternative because of noncompliance with estimated_tax payment requirements does not violate the proper balancing requirement see eg 123_tc_1 aff’d 412_f3d_819 7th cir friedman v commissioner tcmemo_2015_196 schwartz v commissioner tcmemo_2007_155 in preparation for the cdp hearing so alcorte discovered that petitioner was not in compliance with its current employment_tax deposit obligations for the taxable_period ending date and that it did not provide proof of making its required date deposit accordingly so alcorte’s rejection of petitioner’s installment_agreement request for this reason is not an abuse_of_discretion but noncompliance is not the only factor involved in the balancing requirement this court found in lindsay manor i that the sec_6330 balancing test properly takes into account a taxpayer’s specific economic realities and the consequences of a proposed collection action at the time petitioner requested this installment_agreement it had adequate net monthly income for monthly payments of dollar_figure petitioner’s form 433-b showed that its monthly income exceeded its monthly expenses for a net monthly income of dollar_figure so alcorte however made a substantial mathematical error reflected both in her case activity report and on the form 433-b this factual error while harmless to so alcorte’s denial of petitioner’s installment_agreement request was consistently repeated cf sulphur manor inc v commissioner tcmemo_2017_95 at n finding harmless a poorly worded sentence in the so’s case activity report where the so’s notes elsewhere reflected proper calculation in certain circumstances a mathematical error can be harmless id and in others excess income works in favor of the government for purposes of this balancing test see id at n either could be true here but because so alcorte repeated her error and because there is nothing in the record reflecting a correction of that error the court finds that the balancing test under sec_6330 could have been affected c so alcorte’s impartiality next petitioner argues that so alcorte’s review of the documents it provided before the cdp hearing violates its sec_6330 right to a cdp hearing by an appeals officer who had no prior involvement with respect to the unpaid tax sec_6330 requires a cdp hearing to be conducted by an officer_or_employee who has had no prior involvement with respect to the unpaid tax before the first hearing prior involvement exists only when the taxpayer the tax and the tax period at issue in the cdp hearing also were at issue in the prior non-cdp matter and the appeals officer_or_employee actually participated in the prior matter sec_301_6330-1 q a-d4 proced admin regs petitioner does not argue that so alcorte had prior involvement in an earlier non-cdp matter rather it argues that because she had reviewed petitioner’s documents before the cdp hearing so alcorte was not impartial petitioner is incorrect the regulations clearly state that prior involvement means that an appeals officer actually participated in an earlier non- cdp matter id because petitioner does not assert that so alcorte participated in a prior non-cdp matter its argument must fail so alcorte verified that she had not had any prior involvement with respect to the specific tax period at issue because so alcorte did not participate in a prior non-cdp matter concerning the same tax taxpayer and tax period at issue she was an eligible appeals officer to conduct the cdp hearing accordingly the undisputed material facts establish that so alcorte did not abuse her discretion by reviewing the information petitioner had provided before its cdp hearing iii conclusion finally petitioner argues that the court should remand this case for additional consideration the court remands a cdp case to the irs appeals_office when the court determines that a further hearing would be helpful necessary or productive 130_tc_79 n 117_tc_183 churchill v commissioner tcmemo_2011_182 t he further hearing is a supplement to the taxpayer’s original hearing not a new hearing kelby v commissioner t c at the purpose of a remand is not to afford a do over for a taxpayer whose missteps during the cdp process resulted in its collection alternative’s being rejected see kakeh v commissioner tcmemo_2015_103 at but because so alcorte mistakenly construed petitioner’s financial condition and because there is no record of her correcting that substantial mathematical error remand is appropriate for so alcorte to reconsider her balancing analysis in the light of the corrected facts and circumstances the court will accordingly deny petitioner’s motion for summary_judgment grant in part respondent’s motion for summary_judgment and remand the remainder of this case to the irs appeals_office for reconsideration of the balancing test under sec_6330 in relation to petitioner’s corrected financial condition to reflect the foregoing an appropriate order will be issued
